TOWNSEND, District Judge
(orally). The articles in question are cotton hat trimmings, as found by the board of general appraisers. But they are also a specific variety of hat trimmings, namely, galoons, and therefore dutiable as such, under the provisions of paragraph 263 of the act of 1894, and not under the provisions of paragraph 276, as “trimmings of which cotton is the component material of chief value, not specifically provided for,” as found by the board of general appraisers. The decision of said board is therefore reversed.